Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 3-22 are pending and being acted upon in this Office Action.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 10/877,774, 60/562,453, 60/525,570 and 60/483,145, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
The previously-filed applications 60/562,453, 60/525,570 and 60/483,145 do not disclose the MQSTHVPRT (CDR3) of SEQ ID NO: 105 as in dependent claims 17, 20.  The 60/483,145 does not disclose the sequence of any heavy and light chain complementary determining region (CDRs) as set forth in claims 3-22.
Therefore, for the purposes of applying prior art, the effective filing date of claims 3-22 is June 25, 2004, the date that the 10/877,774 was filed.  
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 3-22 is in fact described in one or more of the previously-filed applications.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2021, July 24, 2020 and February 20, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings were received on November 5, 2019.  These drawings are acceptable.

Specification
The amendment to the specification filed on November 5, 2019 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 14/743,886, filed June 18, 2015, now U.S. Patent No. 10,508,153, which is a Divisional application of 12/268,352, filed November 10, 2008, now U.S. Patent No. 9,085,624.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 3-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 3, 25, 27, 35, 98, 100, 102, 104, 106, 108, 109, 110 and 112 of U.S. Patent No. 7,736,644.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claims 27 and 44) are drawn to monoclonal antibody generically whereas the independent claims in the ‘644 patent are limited to specific human monoclonal antibody.  Otherwise claims 3-22 are anticipated or rendered obvious by the issued claims.  
Instant claim 3 recites a monoclonal antibody that binds to EGFRvIII comprising: a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 142; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 142; and a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 142; and a light chain polypeptide comprising the 
Instant claim 4 recites the monoclonal antibody of claim 3, wherein the heavy chain polypeptide is part of a murine IgG1 isotype heavy chain.  Issued patent teaches murine monoclonal antibodies such as IgG1 isotype heavy chain, see col. 24, line 27, col. 30, line 7-8, Examples 3, 12, in particular.  The ‘644 patent teaches the monoclonal antibodies include chimeric antibody, a humanized antibody or a human antibody, see col. 6, line 20-28, in particular. 
Instant claim 5 recites the monoclonal antibody of claim 3, wherein the light chain polypeptide is part of a kappa light chain; the ‘644 patent also teaches human heavy chain immunoglobulin molecules and the human kappa light chain immunoglobulin molecules, see col. 15, line 44-52.
Instant claim 6 recites the monoclonal antibody of claim 3, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 121, SEQ ID NO: 123, and SEQ ID NO: 125, whereas issued claim 2 recites the isolated human monoclonal antibody of claim 1, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 121, SEQ ID. NO: 123, and SEQ ID NO: 125. 
Instant claim 7 is included as the antibody of the issued claimed light chain variable region of SEQ ID NO: 144  inherently comprises all three of the following amino acid sequences: SEQ ID NO: 101, SEQ ID NO: 116, and SEQ ID NO: 118, see patent Table 16.1 at col. 69. 

Instant claim 9 recites the monoclonal antibody of claim 3, wherein each CDR is defined in accordance with the CDR definition of Chothia.  The issued patent teaches Chothia numbering, see Example 41. 
Instant claim 10 recites the monoclonal antibody of claim 3, wherein the heavy chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the heavy chain variable region amino acid sequence in SEQ ID NO: 142, see issued claim 35, reference SEQ ID NO: 142 is 100% identical to the heavy chain variable region amino acid sequence in SEQ ID NO: 142, which meets the limitation of at least 90 percent identity.  
Instant claim 11 recites the monoclonal antibody of claim 3, wherein the light chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the light chain variable region amino acid sequence in SEQ ID NO: 144, see issued claim 35.  The issued SEQ ID NO: 144 is 100% identical to the claimed light chain variable region amino acid sequence of SEQ ID NO: 144, which meets the limitation of at least 90 percent identity.  
Instant claim 12 recites an monoclonal antibody that binds to EGFRvIII comprising: a heavy chain variable region, wherein CDR3 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 125, wherein CDR2 of the heavy chain variable region comprises the amino 
Instant claim 13 recites a monoclonal antibody that binds to EGFRvIII comprising:
a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 2; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 2; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 2; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 19; a light chain CDR2 that a CDR2 in SEQ ID NO: 19; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 19, whereas issued claim 3 recites an isolated human monoclonal antibody that binds to EGFRvIII and comprises a light chain variable region and a heavy chain variable region, wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 2, and wherein the light chain variable region comprises the amino acid sequence of SEQ ID NO: 19.  The reference light chain variable region 
Instant claim 14 recites the monoclonal antibody of claim 13, wherein the heavy chain polypeptide is part of a murine IgG1 isotype heavy chain.  The ‘644 patent teaches murine monoclonal antibodies such as IgG1 isotype heavy chain, see col. 24, line 19-22, Examples 3, 12, in particular. 
Instant claim 15 recites the monoclonal antibody of claim 13, wherein the light chain polypeptide is part of a kappa light chain.  The issued patent also teaches human heavy chain immunoglobulin molecules and the human kappa light chain immunoglobulin molecules, see col. 15, line 41-50.
Instant claim 16 recites the monoclonal antibody of claim 13, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 108, SEQ ID NO: 110, and SEQ ID NO: 112, whereas the issued patent teaches the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 108, SEQ ID NO: 110, and SEQ ID NO: 112, see Table 16.1. 
Instant claim 17 recites the monoclonal antibody of claim 13, wherein the light chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 101, SEQ ID NO: 103, and SEQ ID NO: 105, whereas the issued patent teaches the light chain polypeptide comprises all three of the following sequences: SEQ ID NO: 101, SEQ ID NO: 103, and SEQ ID NO: 105, see Table 16.1.  
Instant claim 18 recites the monoclonal antibody of claim 13, wherein the heavy chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the heavy chain variable region amino acid sequence in SEQ ID NO: 2, see issued claim 3, which heavy chain polypeptide comprises SEQ ID NO: 2 that is 100% identical to instant SEQ ID NO: 2. 
Instant claim 19 recites the monoclonal antibody of claim 13, wherein the light chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the light chain 
Instant claim 21 recites an assay kit for the detection of EGFRvIII in mammalian tissues or cells, the assay kit comprising: a first monoclonal antibody that binds to EGFRvIII comprising: (a) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 142; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 142; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 142; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 144; a light chain CDR2 that a CDR2 in SEQ ID NO: 144; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 144; or (b) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 2; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 2; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 2; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 19; a light chain CDR2 that a CDR2 in SEQ ID NO: 19; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 19; and a labeled second antibody that is anti-immunoglobulin.  
Instant claim 22 recites a method of using an assay kit for patient selection, the method comprising: providing an assay kit for the detection of EGFRvIII in mammalian tissues or cells, the assay kit comprising: a first monoclonal antibody that binds to EGFRvIII comprising: (a) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 142; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 142; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 142; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 144; a light chain CDR2 that a CDR2 in SEQ ID NO: 144; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 144; or (b) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 2; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 2; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 2; and a light chain polypeptide comprising the 
	Issued claim 25 recites an assay kit for the detection of EGFRvIII in mammalian tissues or cells comprising: the antibody of claim 1; and means for indicating the binding of the antibody with EGFRvIII, if present. 
Issued claim 27 recites the assay kit of claim 25, wherein the antibody is an unlabeled first antibody and the means for indicating the binding of the antibody with EGFRvIII comprises a labeled second antibody wherein the second antibody is an anti-immunoglobulin.  
Issued claim 98 recites an assay kit for the detection of EGFRvIII in mammalian tissues or cells comprising: the antibody of claim 3; and means for indicating the binding of the antibody with EGFRvIII, if present. 
Issued claim 100 recites the assay kit of claim 98, wherein the antibody is an unlabeled first antibody and the means for indicating the binding of the antibody with EGFRvIII comprises a labeled second antibody wherein the second antibody is an anti-immunoglobulin. 
Issued claim 102 recites an assay kit for the detection of EGFRvIII in mammalian tissues or cells comprising: the antibody of claim 29; and means for indicating the binding of the antibody with EGFRvIII, if present.  
Issued claim 104 recites the assay kit of claim 102, wherein the antibody is an unlabeled first antibody and the means for indicating the binding of the antibody with EGFRvIII comprises a labeled second antibody wherein the second antibody is an anti-immunoglobulin. 
 	Issued claim 106 recites an assay kit for the detection of EGFRvIII in mammalian tissues or cells comprising: the antibody of claim 43; and means for indicating the binding of the antibody with EGFRvIII, if present. 
	Issued claim 108 recites the assay kit of claim 106, wherein the antibody is an unlabeled first antibody and the means for indicating the binding of the antibody with EGFRvIII comprises a labeled second antibody wherein the second antibody is an anti-immunoglobulin. 
 	Issued claim 109 recites the assay kit of claim 106, wherein the antibody is labeled with a marker selected from the group consisting of a fluorochrome, an enzyme, a Radionuclide and a radiopaque material. 

 	Issued claim 112 recites the assay kit of claim 108, wherein the antibody is an unlabeled first antibody and the means for indicating the binding of the antibody with EGFRvIII comprises a labeled second antibody wherein the second antibody is an anti-immunoglobulin. 
 The issued patent also teaches a kit comprising an antibody that binds the EGFRvIII antigen and means for indicating the reaction of the antibody with the antigen, if present.  The antibody can be an unlabeled first antibody and the means for indicating the reaction comprising a labeled second antibody that is anti-immunoglobulin for detecting various cancer such as epithelial cancer, see col. 8, lines 59 to col. 9, lines 1-6.

Claims 3-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,062,113.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claims 27 and 44) are drawn to monoclonal antibody that binds to EGFRvIII generically whereas the independent claims in the ‘113 patent are limited to specific human monoclonal antibody that binds to EGFRvIII that have the same heavy chain and light chain CDRs 1-3.  Otherwise claims 3-22 are anticipated or rendered obvious by the issued claims.  
Instant claim 3 recites a monoclonal antibody that binds to EGFRvIII comprising: a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 142; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 142; and a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 142; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 144; a light chain CDR2 that a CDR2 in SEQ ID NO: 144; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 144, whereas issued claim 1 recites an isolated human monoclonal antibody that binds to EGFRvIII comprising: a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain 
Instant claim 4 recites the monoclonal antibody of claim 3, wherein the heavy chain polypeptide is part of a murine IgG1 isotype heavy chain.  Issued patent teaches murine monoclonal antibodies such as IgG1 isotype heavy chain, see col. 24, line 27, col. 30, line 7-8, Examples 3, 12, in particular.  The ‘113 patent teaches the monoclonal antibodies include chimeric antibody, a humanized antibody or a human antibody, see Summary in particular. 
Instant claim 5 recites the monoclonal antibody of claim 3, wherein the light chain polypeptide is part of a kappa light chain; the issued patent also teaches human heavy chain immunoglobulin molecules and the human kappa light chain immunoglobulin molecules, see col. 15, line 43-53.
Instant claim 6 recites the monoclonal antibody of claim 3, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 121, SEQ ID NO: 123, and SEQ ID NO: 125, whereas issued claim 2 recites the isolated human monoclonal antibody of claim 1, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 121, SEQ ID. NO: 123, and SEQ ID NO: 125. 
Instant claim 7 recites the monoclonal antibody of claim 3, wherein the light chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 101, SEQ ID NO: 116, and SEQ ID NO: 118, whereas issued claim 3 recites the isolated human monoclonal antibody of claim 1, wherein the light chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 101, SEQ ID NO: 116, and SEQ ID NO: 118. 
Instant claim 8 recites the monoclonal antibody of claim 3, wherein each CDR is defined in accordance with the CDR definition of Kabat, whereas issued claim 19  recites an isolated human monoclonal antibody that binds to EGFRvIII comprising: a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID 
Instant claim 9 recites the monoclonal antibody of claim 3, wherein each CDR is defined in accordance with the CDR definition of Chothia, see issued claim 19 above. 
Instant claim 10 recites the monoclonal antibody of claim 3, wherein the heavy chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the heavy chain variable region amino acid sequence in SEQ ID NO: 142, see issued claim 1, which is 100% identical to the heavy chain variable region amino acid sequence in SEQ ID NO: 142, which meets the limitation of at least 90 percent identity. 
Instant claim 11 recites the monoclonal antibody of claim 3, wherein the light chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the light chain variable region amino acid sequence in SEQ ID NO: 144, see issued claim 1.  
Instant claim 12 recites an monoclonal antibody that binds to EGFRvIII comprising: a heavy chain variable region, wherein CDR3 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 125, wherein CDR2 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 123, wherein CDR1 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 121, and wherein the heavy chain variable region comprises an amino acid sequence that is at least 90 percent identical to the heavy chain variable region of the amino acid sequence in SEQ ID NO: 142; and a light chain variable region, wherein CDR3 of the light chain variable region comprises the amino acid sequence of SEQ ID NO: 118, wherein CDR2 of the light chain variable region comprises the amino acid sequence of SEQ ID NO: 116, wherein CDR1 of the light chain variable region comprises the amino acid sequence of SEQ ID NO: 101, and wherein the light chain variable region comprises an amino acid sequence that is at least 90 percent identical to the heavy chain 
Instant claim 13 recites a monoclonal antibody that binds to EGFRvIII comprising:
a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 2; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 2; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 2; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 19; a light chain CDR2 that a CDR2 in SEQ ID NO: 19; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 19, whereas issued claim 4 recites an isolated human monoclonal antibody that binds to EGFRvIII comprising: a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain 
Instant claim 14 recites the monoclonal antibody of claim 13, wherein the heavy chain polypeptide is part of a murine IgG1 isotype heavy chain.  Issued patent teaches murine monoclonal antibodies such as IgG1 isotype heavy chain, see col. 24, line 27, col. 30, line 7-8, Examples 3, 12, in particular. 
Instant claim 15 recites the monoclonal antibody of claim 13, wherein the light chain polypeptide is part of a kappa light chain.  The issued patent also teaches human heavy chain immunoglobulin molecules and the human kappa light chain immunoglobulin molecules, see col. 15, line 43-53.
Instant claim 16 recites the monoclonal antibody of claim 13, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 108, SEQ ID NO: 110, and SEQ ID NO: 112, whereas issued claim 5 recites the isolated human monoclonal antibody of claim 4, wherein the heavy chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 108, SEQ ID NO: 110, and SEQ ID NO: 112. 
Instant claim 17 recites the monoclonal antibody of claim 13, wherein the light chain polypeptide comprises all three of the following amino acid sequences: SEQ ID NO: 101, SEQ ID NO: 103, and SEQ ID NO: 105, whereas issued claim 6 recites the isolated human monoclonal antibody of claim 4, wherein the light chain polypeptide comprises all three of the following sequences: SEQ ID NO: 101, SEQ ID NO: 103, and SEQ ID NO: 105. 
Instant claim 18 recites the monoclonal antibody of claim 13, wherein the heavy chain polypeptide comprises an amino acid sequence that is at least 90 percent identical to the heavy chain variable region amino acid sequence in SEQ ID NO: 2, see issued claim 24, which heavy chain polypeptide comprises SEQ ID NO: 2 that is 100% identical to instant SEQ ID NO: 2. 

Instant claim 20 recites a monoclonal antibody that binds to EGFRvIII comprising:
a heavy chain variable region, wherein CDR3 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 112, wherein CDR2 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 110, wherein CDR1 of the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 108, and wherein the heavy chain variable region comprises an amino acid sequence that is at least 90 percent identical to the heavy chain variable region of the amino acid sequence in SEQ ID NO: 2; and a light chain variable region, wherein CDR3 of the light chain variable region comprises the amino acid sequence of SEQ ID NO: 105, wherein CDR2 of the light chain variable region comprises the amino acid sequence of SEQ ID NO: 103, wherein CDR1 of the light chain variable region comprises the amino acid sequence of SEQ ID NO: 101, and wherein the light chain variable region comprises an amino acid sequence that is at least 90 percent identical to the light chain variable region amino acid sequence in SEQ ID NO: 19, wherein the monoclonal antibody comprises a murine IgG1 isotype heavy chain comprising the heavy chain variable region, wherein the monoclonal antibody comprises a kappa light chain comprising the light chain variable region, and wherein the monoclonal antibody does not occur in nature, see issued claims 25 and 26.   The ‘113 patent further teaches the polypeptide exhibit at least 90% identity the disclosed polypeptide, see col. 17, line 1-10.  
	Instant claim 21 recites an assay kit for the detection of EGFRvIII in mammalian tissues or cells, the assay kit comprising: a first monoclonal antibody that binds to EGFRvIII comprising: (a) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 142; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 142; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 142; and a light chain polypeptide comprising 
Instant claim 22 recites a method of using an assay kit for patient selection, the method comprising: providing an assay kit for the detection of EGFRvIII in mammalian tissues or cells, the assay kit comprising: a first monoclonal antibody that binds to EGFRvIII comprising: (a) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 142; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 142; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 142; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 144; a light chain CDR2 that a CDR2 in SEQ ID NO: 144; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 144; or (b) a heavy chain polypeptide comprising the following complementarity determining regions (CDRs): a heavy chain CDR1 that is a CDR1 in SEQ ID NO: 2; a heavy chain CDR2 that is a CDR2 in SEQ ID NO: 2; a heavy chain CDR3 that is a CDR3 in SEQ ID NO: 2; and a light chain polypeptide comprising the following CDRs: a light chain CDR1 that is a CDR1 in SEQ ID NO: 19; a light chain CDR2 that a CDR2 in SEQ ID NO: 19; and a light chain CDR3 that is a CDR3 in SEQ ID NO: 19; and a labeled second antibody that is anti-immunoglobulin; binding the first monoclonal antibody to an EGFRvIII antigen in 
 The issued patent also teaches a kit that comprises an antibody that binds the EGFRvIII antigen and means for indicating the reaction of the antibody with the antigen, if present.  The antibody can be an unlabeled first antibody and the means for indicating the reaction comprising a labeled second antibody that is anti-immunoglobulin for detecting various cancer such as epithelial cancer, see col. 8, lines 27-66.  Issued patent teaches the kit can be used clinically for patient selection, see col. 9, lines 2-4. 
 
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644